On the application of the relator, a writ of certiorari was issued to review the judgment of *Page 65 
the St. Louis Court of Appeals reversing the judgment of the trial court in an action by relator upon a policy issued by the Central Business Men's Association, an Illinois corporation, insuring the life of her husband, in which action the plaintiff recovered the full amount of the policy. The policy insured Dr. Samuel E. Shoemaker "against loss resulting from bodily injuries effected, directly or independently of all other causes, through accidental means (suicide, sane or insane, is not covered) as specified in the following schedule . . . For loss of life, $5,000."
This is an Illinois contract. Dr. Shoemaker was a patient in a hospital in Springfield, Illinois, and died on October 11, 1919, as the result of self-inflicted injuries. The opinion recites:
"There is nothing in the record in the present case tending in the slightest degree to show that the insured killed himself accidentally. His physical movements, as shown by the undisputed evidence, are not susceptible of any such interpretation. He cut his throat three times with his pocketknife, laying the throat open and severing the jugular vein. He then raised the window of his room, climbed upon the window sill, bent over, bowed his head and threw himself head foremost to the granitoid pavement below. From these physical movements, an intent to commit self-destruction is as manifest as if he had hanged himself, or shot himself, or taken a deadly poison. There is no hint or suggestion in the evidence that he came to his death by accidentally cutting his throat or accidentally falling from the window, or by the accidental or intentional act or acts of any other person. Besides, the plaintiff does not predicate her alleged right of recovery upon the death of the insured by any such accidental movements or acts. She did not so plead her case, nor did she try it on that theory below. She alleges in her petition that the insured, `while delirious from the effect of drugs and illness and unable to understand or comprehend the nature or consequences of his act, wounded himself in the throat with a pocketknife *Page 66 
and threw himself from the window of the hospital, striking with violence on the granitoid pavement, which said injuries so received resulted in death.' The petition clearly declares upon accidental death in the sense that the insured took his own life when he was in such a condition of mind as to be incapable of understanding or comprehending the nature or consequences of the act of self-destruction.
"But it is urged by plaintiff's counsel that the insured in this case, when he committed the act or acts which caused his death, was neither sane nor insane, but was in a state of delirium, which so disturbed or deranged his mental functions that he did not know what he was doing and was unconscious of the physical nature and consequences of his acts, and that therefore his self-destruction was not `suicide, sane or insane,' within the meaning of those words as used in the exemption clause of the policy. Counsel on both sides of this case have brought to our attention many definitions of `delirium' and `insanity' as formulated by eminent authorities. It would serve no useful purpose to enter into a discussion of the abstruse learning involved in these definitions. After having read them all, we have not the slightest hesitancy to say that a person whose mental functions are (so) disturbed or deranged by delirium, that he is unconscious of the physical nature and consequences of the act of self-destruction, is, in contemplation of law, insane.
"We find no recognition in the books of any state or condition of mind which is neither sane nor insane. If the insured, when he killed himself, was not `insane' then he was `sane.' The one term is but the antipode of the other. Whatever phase of mental condition is not included in the one term is included in the other. There can be no sort of doubt that the expression, `sane or insane,' as used in the exemption clause of this policy, includes the entire range of mental condition. The law of Illinois is so written and we are bound by it." *Page 67 
After reviewing a number of decisions from the supreme and appellate courts of Illinois, the learned opinion proceeds:
"In Kiesewetter v. Knights of Maccabees, 227 Ill. 48, the insurance contract provides that the defendant should not be liable in case of the `suicide of the insured, whether sane or insane.' The evidence showed that the insured committed suicide by hanging. The defendant demurred to the evidence in the trial court. The demurrer was sustained and judgment given accordingly. The Supreme Court, affirming the judgment of the trial court, said:
"`Counsel stated to the court that he offered to prove . . . "that the deceased came to his death while insane; that his mind was in such a condition of insanity and frenzy that he was not aware, at the time of his death, of the physical consequences of his act if he took his life at the time." The offer was objected to and the court properly sustained the objection. [Seitzinger v. Modern Woodmen, 204 Ill. 58; Zerulla v. Supreme Lodge, 223 id. 518.]'"
In thus determining the rule of decision in the Illinois courts on the question at issue, we are at a loss to understand how it can be said that the decision is at variance with the rulings of this court. However, we find that this identical question has been before this court in three cases construing Illinois policies of insurance. In Haynie v. Knights Templars'  Masons' Life Ind. Co., 139 Mo. 416, 41 S.W. 461, syllabus 4 reads:
"The policy sued on contained a clause that avoided the policy `in case of the self-destruction of the holder of this policy whether voluntary or involuntary, sane or insane.' Held, that the beneficiaries of the insured person could not recover, although it was admitted that, at the time the insured person committed suicide, he `was insane to such an extent as to be unable to form an intent to take his own life.' Insanity, however much it may deprive the policy holder of volition, does not avoid such a clause in a policy of an assessment insurance company, *Page 68 
nor is such a clause in anywise lessened or overridden by Section 5855, Revised Statutes 1889."
And in Prentiss v. Ill. Life Ins. Co., 225 S.W. (Mo.) 695, 703, Division One of this court, in an opinion by SMALL, C., said:
"Prior to our statute on the subject, a provision in a policy of insurance in this State, that it should be void or did not cover the risk, in case the assured committed suicide, sane or insane, was a valid provision. [Adkins v. Ins. Co., 70 Mo. 27, 35 Am. Rep. 410; Haynie v. Knights Templars'  Masons' Life Ind. Co., 139 Mo. 416, 41 S.W. 461.]
"There is no statute in Illinois prohibiting such a condition in a policy, consequently it is a valid one in that State, and was a good defense in this case. [Seitzinger v. Modern Woodmen,204 Ill. 58, 68 N.E. 478; Kiesewetter v. Supreme Tent,227 Ill. 48, 81 N.E. 19. Indeed, appellant makes no contention that any such statute existed in Illinois when this policy was issued."
See also Lukens v. Ins. Co., 269 Mo. 574, 191 S.W. 418.
The decision of the Court of Appeals is not only not in conflict, but is in complete accord with our rulings. The writ was improvidently issued and is accordingly quashed. Railey,C., concurs.